                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

TORRIANNO WALPOOL,                                          §
                                                            §
           Petitioner,                                      §
                                                            §
v.                                                          §    Civil Action No. 3:18-CV-2939-L-BN
                                                            §
DIRECTOR TDCJ-CID,                                          §
                                                            §
           Respondent.                                      §

                                                       ORDER

           On March 25, 2021, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 33) was entered, recommending that the court deny Petitioner’s

writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 3) and dismiss with prejudice: (1)

his eleven ineffective assistance of counsel claims based on state law; and (2) his claim that the

cumulative effect of trial counsel’s allegedly unconstitutional errors deprived him of due process

and a fair trial. No objections to the Report were filed, and the time for doing so has expired.

           Having considered the petition, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court denies Petitioner’s section 2254 habeas petition (Doc. 3), and

dismisses with prejudice this action for the reasons stated in the Report.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. * The court determines that Petitioner has failed to


*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                 (a)       Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final order, the court may direct

Order – Page 1
show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report filed in this case. In the

event that Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a

motion to proceed in forma pauperis on appeal.

         It is so ordered this 30th day of April, 2021.




                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the court must
state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
certificate, the parties may not appeal the denial but may seek a certificate from the court of appeals under Federal
Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate
of appealability.

Order – Page 2
